Johnston, 63 Haw. 9, ll,

y mw z.sa:-';Aasv
NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

No, 30355

IN THE INTERMEDIATE COURT OF APPEALS

     

., ?-.

oF THE sTATE oF HAwAf: ' §§

' §§

¥'*J

sTATE oF HAwArI, P1aintiff-Appel1ee, v. “’
BRADLEY D.M. PAI, Defendant-Appellant 3 §§
APPEAL FRoM THE cIRcUIT coURT oF THE THIRD cIRcE§:; q?
(cR. No. 09-1-0381K) § §§

ORDER GRANTING MOTION TO DISMISS APPEAL
AHD DENYING MOTION TO REFUND FILING FEE
(By: Nakamura, Chief Judge, Foley and Fujise, JJ.)

Upon review of (l) Defendant-Appellant Bradley SiM.

Pai's (Appellant Pai) May 6, 2010 (a) motion to dismiss this
appeal and (b) motion to refund the filing fee that Appellant Pai

paid for this appeal, and (2) the record, it appears Hawaii

Revised Statutes (HRS) § 641-ll (Supp. 2009) does not authorize

us to assume appellate jurisdiction over Appellant Pai's appeal
from the Honorable Elizabeth A. Strance's February 8, 2010 "Order
Regarding Defendant's Motion to Dismiss Amended Complaint" (the
February 8, 2010 order) because the circuit court did not enter a

judgment of conviction with a sentence against Appellant Pai.

"Any party deeming oneself aggrieved by the judgment of

a circuit court in a criminal matter, may appeal to the

intermediate appellate court, subject to chapter 602 in the

manner and within the time provided by the rules of the court."
HRS § 641-ll. "The sentence of the court in a criminal case

shall be the judgment." ;Q4 The circuit court has not entered
any sentence against Appellant Pai, and, thus, HRS § 641-ll does
not authorize Appellant Pai's appeal at this time. State v.

619 P.2d lO76, 1077 (l980). AbSent an

33'1%.-.\

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
appealable judgment, we lack jurisdiction over Appellant Pai's
appeal.

By asserting the instant appeal, Appellant Pai has
forced the intermediate court of appeals to utilize its resources
to process Appellant Pai's appeal. Therefore, Appellant Pai's
request for a refund of his filing fee lacks merit. Accordingly,

IT IS HEREBY ORDERED that Appellant Pai's May 6, 2010
motion to dismiss this appeal is granted, and we dismiss the
appeal for lack of jurisdiction.

IT IS FURTHER HEREBY ORDERED that Appellant Pai's
May 6, 2010 motion to refund his filing fees for this appeal is

denied.

DATED: Honolulu, HawaiUq M3Y 231 2010-

@¢, »>,¢,MW_

Chief Judge

cé»w//ls/:

Associate~Judge

Associate Jud